DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 Claims 1, 3, 5, 11, and 13 have been amended, claims 4, 6, and 14-16 have been canceled, claims 21-27 have been added, and claims 1, 3, 5, 7-13, 17-18, and 20-27 remain pending in this application.
Claim Objections
Claims 13 and 25 are objected to because of the following informalities:  
Claim 13 recites the limitation “the first end and the second end” in line 13. It appears that this limitation should read --the first end and the second end of the tensioning element-- (or similar language) to differentiate from the first end and the second end of the heel strap previously recited in claim 11.
Claim 25 recites the limitation “a second portion extending … to a second turn in the mid-foot region on the medial side of the upper” in lines 21-23. It appears that this limitation should read -- a second portion extending … to a second turn in the mid-foot region on the lateral side of the upper-- (see Fig. 4B).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulla (US 2015/0359296).
Regarding claim 1, Gulla discloses an article of footwear (boot 100) comprising: an upper (boot body 110 and lining 130) including a throat (tongue opening 116) in a forefoot region, a heel counter (rear backstay) in a heel region, and an ankle opening in the heel region; a heel strap (strap 150) including a first end and a second end formed on an opposite end of the heel strap than the first end, the heel strap, the first end, and the second end disposed adjacent to a posterior end of the ankle opening  (Fig. 1A, 1B), wherein the heel strap is not directly attached to the heel counter (wherein the heel strap may slide with respect to the backstay; paragraph 0056); and a tensioning element (lace 140) operable to move the upper between a tightened state and a loosened state, the tensioning element including: a first strand (first portion of lace 140) having (i) a first portion extending from a first end attached to the upper in the forefoot region and along a lateral side of the ankle opening to a first turn in the heel region formed at the first end of the heel strap (Fig. 1A), and (ii) a second portion extending from the first turn and along the lateral side of the ankle opening to a terminal second end at an anterior end of the ankle opening (at tensioning member 170); and a second strand (second portion of lace 140) having (i) a first portion extending from a third end attached to the upper in the forefoot region and along a medial side of the ankle opening to a second turn in the heel region (Fig. 1B), and (ii) a second portion extending from the second turn and along the medial side of the ankle opening to a terminal fourth end (at tensioning member 170) at the anterior end of the ankle opening (paragraphs 0045, 0048-0052, 0055-0057, 0061, 0066; Fig. 1A-1C).
	
    PNG
    media_image1.png
    710
    501
    media_image1.png
    Greyscale

Regarding claim 3, Gulla discloses a stabilizer (lateral lace guides 164, which have a physical structure such as a tube which acts to stabilize the upper by adding layers of material) attached to the upper at the lateral side of the ankle opening, the first portion and the second portion of the first strand extending through the stabilizer (Fig. 1A), wherein the stabilizer includes an opening, one of the first portion and the second portion of the first strand extending below the opening and the other of the first portion and the second portion of the first strand extending above the opening (Fig. 1A).
	
    PNG
    media_image2.png
    653
    516
    media_image2.png
    Greyscale

Regarding claim 5, Gulla discloses that the second end and the fourth end are disposed on a lateral side of the ankle opening (wherein at least a portion of the tensioning member 170 which houses the second and fourth ends is located on a lateral side of the ankle opening; Fig. 1C), wherein the second end and the fourth end are routed through a clasp (tensioning member 170) on the lateral side of the upper (paragraph 0061; Fig. 1C).
Regarding claim 7, Gulla discloses that the first portion of the first strand includes a plurality of segments extending over the throat of the upper (Fig. 1C).
Regarding claim 8, Gulla discloses that the first portion of the second strand includes a plurality of segments extending over the throat of the upper (Fig. 1C).
Regarding claim 9, Gulla discloses that the first end of the first strand and the third end of the second strand are attached to the upper on the lateral side (Fig. 1C).
Regarding claim 10, Gulla discloses that the first portion and the second portion of the second strand are routed within the upper along the medial side of the ankle opening (paragraphs 0066, 0070-0071; Fig. 1B, 2).
Allowable Subject Matter
Claims 11-13, 17, 18, 20, and 25-27 are allowed.
	Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/10/2022 regarding claim 1 have been fully considered but they are not persuasive. Applicant argues that the amendments overcome the prior art of record. However, Gulla discloses a heel counter (rear backstay), and a heel strap that is not directly attached to the heel counter. The heel strap may slide with respect to the backstay (paragraph 0056, lines 4-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732